DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 Nov, 2020 has been entered. 

Election/Restrictions
Applicants elected group I (chemical compounds) and the specific compound chlorin e6 conjugated to MMAE via SEQ ID 1 and a PABC linker without traverse in the reply filed on 12 June, 2019.

Claims Status
Claims 1-4, 6, 9-14, 16, and 17 are pending.
Claim 1 has been amended.
Claims 16 and 17 are new.
Claims 9-11 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20020155999, cited by applicants) in view of Luo et al (Onc. Lett. (2015) 9 p551-556), Sanderson et al (Clin. Canc. Res. (2005) 11 p843-852), Chung et al (Biomaterials (2016) 94 p1-8) and Bachor et al (PNAS (1991) 88 p1580-1584).

Han discusses porphyrin-like molecules attached to an anticancer drug via a peptide chain designed to be cleaved in the conditions surrounding a tumor (abstract).  The porphyrin like molecule is highly selective for neoplastic tissues (paragraph 7) and have been used as photosensitizers (paragraph 12).  Among the porphyrin like molecules are chlorins (paragraph 25).  This construct allows for many benefits:  1) selective uptake into tumors, 2) activation due to cleavage of the peptide, and 3) the porphorin itself can be used as a photosensitizer (paragraph 23).  

Luo et al discuss photodynamic therapy with chlorin e6 (title).  The photosensitizer selectively accumulates in tumor tissue after injection (p551, 2nd column, 2nd paragraph, continues to p552).  This reference teaches that chlorin e6, a subgenus of the chlorins of Han, has the properties discussed by Han as necessary for that invention, and is known in the art for the treatment of cancer, rendering it an obvious variant for the invention of Han et al.
Sanderson et al discuss an antibody drug conjugate, where an antibody is attached to monomethyl aurostatin E (MMAE) via a cleavable linker (abstract).  Note that this is very similar to the constructs of Han; with a localization agent (antibody vs porphoryn-like molecule) attached via a peptide to an anticancer agent.  The antibody was attached to the peptide Val-Cit, which was attached via a PABC to MMAE; cleavage of the peptide by cathepsin B releases the drug (fig 1, p847, bottom of page).  The material was dissolved in PBS (p845, 1st column, 3d paragraph).  This reference shows that similar constructs to those of Han use an enzyme cleavable peptide attached to MMAE via PABC.
	Chung et al discuss caspase cleavable prodrugs for tumor therapy (title).  This is a prodrug attached to albumin to facilitate tumor accumulation, attached via a cleavable peptide to a chemotherapeutic (abstract).  Note the similarities to the constructs of Han and Sanderson et al.  The albumin is bound to a linker, which is connected to the peptide Ac-KGDEVD via the lysine side chain, which is attached via PABC to doxorubicin (fig 1b, p2, bottom of page).  Caspase 3 is upregulated by irradiation, which allows for controlled release of the drug by radiotherapy (p1, 2nd column, 2nd paragraph, continues to p2).  In vivo, the construct slowed the growth of tumors when coupled with radiation, but had little effect otherwise (p5, 2nd column, 5th paragraph, continues to p6).  This allows the cytotoxic effect to be highly focused in the region where the radiation was given (p6, 2nd column, 2nd paragraph).  
	Bachor et al discuss chlorin e6 attached to microspheres (title).  A relatively generic reaction with an amide forming reagent (p1580, 2nd column, 4th paragraph) gave selectivity for a specific carboxylate in the chlorin (fig 1, p1581, 2nd column, bottom of page).  This reference shows that relatively generic chemistry gives specificity for the same carboxylate in chlorin e6 that is used by applicants for conjugation in claim 7.

	Furthermore, it would be obvious to use the MMAE of Sanderson et al in the invention of Han, to treat the cancer.  As this therapeutic worked for Sanderson et al, an artisan in this field would attempt this modification with a reasonable expectation of success.  Note that this is a simple substitution of one known element (the MMAE of Sanderson et al ) for another (the therapeutic of Han) yielding expected results (treatment of cancer).
	Finally, it would be obvious to use the peptide of Chung et al, to allow for highly focused cytotoxic effect directed by irradiation.  As Han discusses using peptides cleavable by the tumor enzymes, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Han et al discusses a chemotherapeutic attached via a cleavable peptide to a porphorin like molecule (photosensitizer).  Chung et al discusses a caspase 3 cleavable peptide identical to SEQ ID 1 with a PABC linker for tumor treatment.  The resulting material is identical to applicant’s elected species, and must necessarily have the same properties.  Thus, the combination of references renders obvious claims 1, 3, 4, and 12-14.
	Luo et al render obvious using a chlorin e6, rendering obvious claims 2 and 6.
	Sanderson et al teaches PBS solutions, which will necessarily lead to formation of the nanoparticles.  Thus the combination of references render obvious claim 16.
Sanderson et al teach MMAE, rendering obvious claim 17.
	response to applicant’s arguments:
	Applicants argue that the rejection is overly simplistic with regards to the different mechanisms of action, there is no reasonable expectation of success due to the unpredictability of the art, that the replacement of the peptides of Han with the peptide of Chung et al would change the principle of operation of the invention of Han, that the replacement of the peptide of Han with the peptide of Chung et al will render the invention unsuitable for its intended purpose, that the albumin binding properties of Chung et al are ignored in the rejection, that the albumin is crucial for lifetime, so there is no expectation of success, that Han teaches that the peptide acts as a protease inhibitor once cleaved, that the targeting principle of Sanderson et al is different than that of Han, that .
Applicant's arguments filed 5 Nov, 2020 have been fully considered but they are not persuasive.

	Applicants argue that the rejection is overly simplistic with regards to the mechanisms.  This is not an argument; it is a conclusory statement that alludes to a potential argument.  A conclusory statement without evidence is, by itself, not persuasive.
	Applicants next argue that there is no reasonable expectation of success due to the unpredictability of the art.  Applicants have provided no evidence that the field of drug conjugates are especially unpredictable, or why the reasons for a reasonable expectation of success given in the rejection (most of the references discuss targeting agent-linker-drug structures) is invalid or improper.  Without sufficient evidence to support the argument, it is unpersuasive.
	Applicants next argue that the replacement of the peptide of Han with the peptide of Chung et al will change the principle of operation of the invention of Han.  However, the principle of Han is the use of porphyrins to guide anticancer drugs to cancer (abstract).  The reference explicitly discusses embodiments with no linker (abstract).  Please note that Han discusses X-ray based linker cleavage (claim 6).
	It is not clear how changing the cleavable linker of Han with the cleavable linker of Chung et al will render the invention unsuitable for its intended purpose.  The purpose of Han is to treat cancer; this is the same purpose as Chung et al.
	Applicants next argue that the albumin binding properties of Chung et al are left out, and they are considered important by that reference.  However, applicants have not clearly eludidated why the porphyrin of Han, which has a lifetime long enough to be used as a drug (paragraph 12), is somehow insufficient.  In any event, the rejection is the invention of Han modified by the teachings of Chung et al; unless the references are not combinable, the rejection does not need to incorporate all the nuances of all the references cited.
	Applicants argue that the peptide of Han acts as a protease inhibitor once cleaved.  First off, this is only one embodiment of the invention of Han (paragraph 15); it is not a required feature for all of the embodiments of that invention.  Second, it is not clear what the argument is.  The mere fact that two references cited in a rejection 
	Applicants argue that the targeting principle of Sanderson et al is different than that of Han.  It is not clear what applicants mean by this statement.  Both the antibodies of Sanderson et al and the porphyrins of Han bind to cancers.  There is no specific “targeting principle” of an antibody; different antibodies target different molecules using different binding motifs and different intermolecular forces.  Likewise, applicants argue that the antibodies of Sanderson et al are more specific than the porphyrin, but have given no rationale why this invalidates the rejection (or even evidence that it is true).  The porphyrin has sufficient selectivity for this purpose, otherwise the invention of Han would not work.
	Finally, applicants argue that the prior art is silent as to the ability to form nanoparticles.  However, applicants have provided no rationale why this means the rejection is improper.  As noted in the rejection, this is the same construct as described by applicants; it will necessarily have the same properties.

New Rejections
Claim Rejections - 35 USC § 112b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 12-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and claims dependent on it, require that the conjugate self assemble into a nanoparticle when placed into an aqueous solution.  The issue is that self assembly is a function of more than a component of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658